MILLER, Presiding Judge,
dissenting.
I dissent from the majority’s opinion because the record evidence presents a jury question as to whether the defendants acted negligently in selling a van with clearly defective tires, and therefore making the entry of summary judgment erroneous.
“Whether there has been negligence and whether there was a causal relation and proximate cause to the alleged injuries are questions of fact for jury resolution, except where the circumstances are such that they will support but one result.” (Citation and punctuation omitted.) Underwood v. Select Tire, Inc., 296 Ga. App. 805, 811 (2) (a) (676 SE2d 262) (2009).
Viewing the evidence in the light most favorable to the plaintiffs, the evidence shows that the accident occurred as a result of tread belt separation on the left front tire of the van. The left front tire on the van was a passenger-rated tire that had never been changed from the time Redding Swainsboro Ford Lincoln Mercury, Inc. (“Redding”) acquired it as a trade-in. The subject tire was of an improper size and construction for the van because the van required light truck tires that were of more substantial construction and designated to carry a heavier load than passenger tires. An expert in tire failure analysis *574opined that the subject tire’s tread separation was caused by the overloading of the tire, along with other defects.
Generally, the owner of a motor vehicle “must exercise reasonable care in the inspection of his machine to discover any defects that may prevent its proper operation, and is chargeable with knowledge of any defects which such inspection would disclose.” (Citation and punctuation omitted.) Cruse v. Taylor, 89 Ga. App. 611, 615 (1) (80 SE2d 704) (1954). At the time the defendants each acquired the van, both Redding and S&S Auto became the respective owners of the van and thus, had a duty to inspect it to ensure its proper operation. Id. While Redding and S&S Auto had no obligation to test the van for the purpose of discovering latent or concealed defects, see Holman Motor Co. v. Evans, 169 Ga. App. 610, 613-614 (2) (c) (314 SE2d 453) (1984), in this case, one of the van’s “defects” was that it had the wrong size and type of tire, which was in fact a patent defect. Notably, Cal Lucas, one of the plaintiffs’ expert witnesses, testified that he had worked in the tire and automotive business for 46 years, and that he had done tire inspections for used car dealers on a frequent basis. Lucas testified that based on his experience, used car dealers are aware of the necessity of inspecting the tires on a vehicle for correct size and construction before selling the vehicle. Lucas further testified that the size and construction of a tire is readily visible to any person inspecting a tire. According to Lucas, determining a vehicle’s correct tire requirements can easily be accomplished by looking at the tire placard on the inside of the driver’s door or by referring to the owner’s manual. Viewing the evidence in the light most favorable to the plaintiffs, Redding and S&S Auto knew or should have known the van had a patent defect — tires of the wrong size and construction — that was not obvious to the buyer and that created a dangerous condition. See Underwood, supra, 296 Ga. App. at 810-811 (2) (a) (company that sold trailers knew or should have known that tires had patent defect — “regrooving” • — because it was in the business of buying and selling vehicles).
Moreover, as to Redding, the majority notes that the parties dispute whether Redding’s inspection of the van gave rise to liability for failure to discover that the van was equipped with the inappropriate tires. The majority concludes that it need not resolve the issue since the trial court correctly concluded that since Redding had no duty to inspect for latent defects, it therefore could not be liable for negligent inspection. The majority misstates the law, however, regarding negligent inspection and contravenes longstanding principles that evidence in the record must be viewed in the light most favorable to the nonmoving party.
*575Viewed in the light most favorable to plaintiffs, the evidence shows that Redding inspected the vehicle and its tires. It is well established that if a dealer inspects a vehicle, “it must do so nonnegligently.” (Citation and punctuation omitted.) Holman Motor Co., supra, 169 Ga. App. at 614 (2) (c). “[H]aving made [an] inspection[ ], [Redding] would be liable for any patent defect which the inspection[ ] might reveal and could be negligent for not discovering such defects as might reasonably have been unearthed.” (Citations and punctuation omitted.) Id. As discussed above, determining whether a vehicle’s tires are of the appropriate size and construction is easily accomplished. One only has to look at the tire and at readily available information located within the vehicle to confirm whether the vehicle is equipped with the appropriate tires. Based on this evidence, the size and construction of the van’s front left tire was a defect that could have reasonably been discovered.
Although Redding did not sell the van to the driver, this fact does not absolve Redding from its duty to protect others from an unreasonable risk of harm. “[A] legal duty may arise from the general duty one owes to all the world not to subject them to an unreasonable risk of harm. Negligence is conduct which falls below the standard established by law for the protection of others against this risk.” (Citation and punctuation omitted.) Underwood, supra, 296 Ga. App. at 809 (2). While the majority concludes that Redding could not be held liable because of the intervening acts or omissions of S&S Auto,
[t]he rule that an intervening act may break the causal connection between an original act of negligence and injury to another is not applicable if the nature of such intervening act was such that it could have reasonably been anticipated or foreseen by the original wrongdoer. It is not necessary that an original wrongdoer shall anticipate or foresee the details of a possible injury that may result from his negligence.
(Citation and punctuation omitted.) Coleman v. Atlanta Obstetrics & Gynecology Group, 194 Ga. App. 508, 510-511 (390 SE2d 856) (1990), aff’d, Atlanta Obstetrics & Gynecology Group v. Coleman, 260 Ga. 569 (398 SE2d 16) (1990). Whether Redding’s alleged wrongful acts were the proximate cause of the plaintiffs’ injuries is a question of fact that should be reserved for the jury’s determination. See Smith v. Southeastern Fidelity Ins. Co., 258 Ga. 15, 16 (3) (365 SE2d 105) (1988) (issues of proximate causation generally are reserved for the jury and are not appropriate for summary adjudication).
*576Decided March 28, 2013
Reconsideration denied April 12, 2013
Miller, Cowart & Howe, Wallace Miller III, Reynolds, Horne & Survant, John C. Fleming, Peters, Murdaugh & Parker, John E. Parker, William F. Barnes III, for appellants.
Watson Spence, Christopher S. Cohilas, Hall, Booth, Smith & Slover, Michael S. Meyer von Bremen, William B. Mallow, Martin Snow, John C. Daniel III, Stuart E. Walker, for appellees.
Since fact issues remain regarding the defendants’ alleged negligence and causation, I would reverse the grant of summary judgment to the defendants.
I am authorized to state that Presiding Judge Phipps joins in this dissent and that Presiding Judge Doyle joins in this dissent as to Division 2.